Scott, J.:
If the provision for adding to the reserve for the protection of Class A policyholders of the sum of one dollar for each one thousand ' dollars of insurance written in Class B policies can be considered in any sense a contract between the company and the Class A policyholders, there was certainly no such contract respecting, insurance written under the present organization of the company. At present all outstanding policies, as well those known as Class A as the later ones, are protected by the reserve required and provided for by the Insurance Law, and this is to be presumed to be sufficient. We see no ground, therefore, for the contention that,, in addition to. this legal reserve, there should be set aside one dollar for each one thousand of new insurance written by the present, corporation.
There must be judgment, without costs, for the defendant, to the effect that it will have fulfilled' its obligations to plaintiff, as the holder of a Class A policy, by keeping for" the protection of his policy the reserve called for by section 84 of the Insurance Law, and setting aside a mortuary fund of one dollar-per thousand dollars upon all insurance written under Class B policies.
Patteesoe, P. J., Iegkaham, Laughlie and Clabke, JJ., concurred.
Judgment ordered for defendant, as stated in opinion.